Citation Nr: 9904462	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-33 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a cardiac disorder, 
diagnosed as sick sinus node syndrome with Wenckebach second 
degree AV block and pacemaker implant.



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The appellant had active service in the Marine Corps from 
August 1966 to August 1986, when he retired.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied the appellant's claim 
of entitlement to service connection for heart disease.  

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While he is free 
to proceed in this manner, the Board notes that assistance 
and representation are available to him without charge from 
any number of accredited veterans' service organizations and 
his state's veterans' department.  He can obtain information 
about how to contact these organizations, as well as a VA 
Form 21-22, Appointment of Representative, from the RO, 
should he so desire. 

The Board also notes that the appellant was scheduled for a 
hearing to be held before a member of the Board in 
Washington, DC, in October 1998.  Thereafter, his motion for 
postponement of the hearing was granted, and the appellant's 
hearing was rescheduled for January 1999.  However, the 
appellant failed to appear for the January 1999 hearing.  The 
appellant's request for a hearing before a member of the 
Board is therefore considered withdrawn.  38 C.F.R. 
§ 20.702(d). 


REMAND

Section 5107(a) of Title 38 of the United States Code 
provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990), the Court of Veterans 
Appeals (Court) defined a well-grounded claim as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [§ 5107(a)]."  If 
the claimant satisfies the initial burden of setting forth a 
well-grounded claim, the VA is statutorily required to assist 
the claimant in developing the facts pertinent to that claim.  
Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).

The appellant currently suffers from a cardiac disorder, 
diagnosed as sick sinus node syndrome with Wenckebach second 
degree AV block.  Review of the medical evidence of record 
also indicates that the appellant underwent a pacemaker 
implant in June 1996.  The appellant has submitted various 
written statements delineating his belief that his cardiac 
condition first started in service, specifically in 1982 when 
he noticed palpitations, as well as a drop in his heart rate 
when it was being monitored during exercise.  The evidence of 
record includes a written statement from a private 
cardiologist, dated in October 1997, that indicates that such 
a drop in heart rate could represent the early signs of 
conduction system disease.  The cardiologist also noted that 
cardiac electrical disease is often a progressive process 
that can develop over many years.

Review of the appellant's service medical records indicates 
that they were not all included in the two sheets of 
microfiche that are currently associated with the claims 
file.  There are no records relating to the appellant's 
service entrance examination or to any flight physical or 
annual physical examination for the years prior to 1977.  No 
EKG records were included, nor were any laboratory testing 
results.  In addition, the National Personnel Records Center 
(NPRC) has indicated that the appellant was identified by 
three different numbers during his military career, his 
Social Security number; [redacted]; and [redacted].  It is unclear 
whether a search was made under each of these identifiers.  
The RO must attempt to obtain the rest of the appellant's 
service medical records and should contact all appropriate 
sources, including the appellant, in the search for them.

The Board notes that the medical evidence of record indicates 
that the appellant was apparently treated by a Dr. Matthew 
Speicher in Stuart, Florida, as well as at the Martin 
Memorial Hospital, and that he underwent testing and 
evaluation at the Georgetown University Hospital Division of 
Cardiology and Cardiac Arrhythmia Service in 1996.  Review of 
the claims file demonstrates that these records are not of 
evidence and that apparently no attempt has been made to 
obtain them as yet.  The RO must take the proper steps to 
obtain these records.  See Robinette v. Brown, 8 Vet. App. 69 
(1995) (VA put on notice of potentially pertinent records).  
The Board also notes that is unclear whether the appellant 
may have had an employment, insurance or other physical 
examination within a year or two after his separation from 
service.  If so, attempts should be made to obtain those 
records.

Furthermore, the appellant's complete service medical records 
have not been reviewed by competent medical personnel in 
order to ascertain whether his current cardiac problem could 
be related to any in-service signs or symptoms.  Such an 
opinion must be obtained since the duty to assist requires 
the obtaining of an examination report which includes a 
medical opinion as to whether a veteran's current 
disabilities are in any way related to those experienced in 
service.  Witherspoon v. Derwinski, 2 Vet. App. 4, (1991).

The VA has a duty to assist a veteran in developing facts 
pertinent to a potentially well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  The appellant's claim in this case could possibly 
be well-grounded, but the duty to assist him in the 
development has not yet been fulfilled.  The considerations 
described above require a search for additional service 
medical records and relevant post-service treatment records, 
as well as further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:

1.  The RO should also make another 
attempt to obtain the rest of the 
appellant's Marine Corps service medical 
records and should conduct a search using 
each of his three military identification 
numbers.  The RO should also contact the 
appellant to ascertain whether he is in 
possession of additional service medical 
records.  These records should be 
associated with the claims file.  If 
there are no additional records, 
documentation used in making that 
determination should be set forth in the 
claims file.

2.  The RO should contact the appellant 
to obtain more information about his 
health care providers after his release 
from active duty, including names, 
addresses and the approximate dates of 
treatment.  After obtaining any necessary 
authorization from the appellant, the RO 
should request copies of those treatment 
records, including those from Dr. Matthew 
Speicher, Martin Memorial Hospital, and 
the appellant's cardiologists at the 
Georgetown University Hospital, to the 
extent not of record.  The RO should also 
inform the appellant what other 
alternative sources of information are 
acceptable, for example, buddy 
statements, employment physicals and 
insurance records, and assist him in 
obtaining such records.  Any records 
obtained should be associated with the 
claims file.  To the extent records are 
sought but not obtained, the claims file 
should reflect the efforts made.  The 
appellant and his representative, if any, 
should be notified of any negative 
results.  38 C.F.R. § 3.159.

3.  After the above development is 
completed, the RO should arrange for a 
review of the appellant's medical records 
by a cardiologist, due to the questions 
of etiology presented, in order to 
evaluate the etiology and extent of any 
cardiac disorder present.  The claims 
file, including all in-service and post-
service treatment records, should be made 
available to the reviewer.  The reviewer 
is requested to review the pertinent 
medical records and provide a written 
opinion as to the presence, etiology and 
onset date of any cardiac disorder found.  
The reviewer should distinguish 
conditions which are acquired from 
conditions which are of developmental or 
congenital origin, if any.  If the 
reviewer opines that any cardiac 
pathology pre-dated service, an opinion 
as to whether such cardiac pathology was 
aggravated by service should be rendered, 
with degree of medical probability 
expressed. 

More specifically, the reviewer is 
requested to provide an opinion as to the 
medical probability that any documented 
cardiac disorder is related to symptoms 
or signs the appellant may have had in 
service or within one year of service 
separation.  The reviewer should also 
discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms, including the claimed 
palpitations and drop in heart rate 
during exercise, noted in service or 
within one year of service separation 
were the first manifestations of said 
cardiac disorder, as well as the 
approximate date of onset thereof.  The 
results of all pertinent cardiac testing 
of record should be discussed.  If it is 
determined that examination(s) are needed 
for making the aforementioned opinion, 
such examination(s) should be scheduled.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical record review report.  If the 
report does not include a discussion of 
all pertinent test reports and special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the reviewer 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Thereafter, the RO should proceed 
with any additional appropriate 
development and then the RO should 
readjudicate the appellant's claim for 
entitlement to service connection, with 
application of all applicable laws and 
regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  No 
opinion as to the outcome is intimated based on the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 8 -


